Title: To Thomas Jefferson from Thomas Leiper, 16 January 1807
From: Leiper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philada. Janry. 16th. 1807—
                        
                        I beg the favor of you to give me leave to introduce to you my friend Colonel Thomas Forrest one of our
                            Revolution officers who to my knowledge shewed a good front againts Cornwallis in his advance from Princeton to Trenton I
                            had this pleasure at my own House while you was Vice President but as you see so many faces you must forget the one half
                            of them—The Colonel has rather retreated from Politices for some years indeed I have been expecting for some time he
                            would have been a Quker preacher but he did come forward some time before McKeans election and shewed himself open and
                            firm against his election and I observe lately he has been chairman of the district of German Town for the Purpose of
                            appointing delegates to join the delegates from the City & County of Philadelphia in an address to you to suffer your
                            name to be in nomination as President at our next Election—The Colonel’s study for years back has been Bottany and as it respects fruits it is generally believed he is will informed—
                        From the information we have received from Lancaster to day and yesterday I do believe many of the republican
                            have not acted so correctly as they ought to have done and if they do not reform we shall be obliged to turn out three
                            Fourths of them there being a large body of them who seem to have nothing in view but their own advancement to Office—so
                            bad have he acted that I have not met a single republican that justifies their conduct but are all glad that they have
                            been disappointed and that Gregg is senator—I have seen the Aurora Man this morning and I have no doubt but he will give
                            is a full history of this Business—God bless you and believe me sincerely Yours &c
                        
                            Thomas Leiper
                            
                        
                    